Citation Nr: 0024061	
Decision Date: 09/11/00    Archive Date: 09/21/00

DOCKET NO.  99-08 771A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from August 1968 to June 
1972.

The current appeal arose from a January 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington.  The RO denied entitlement to 
service connection for PTSD.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDING OF FACT

The claim of entitlement to service connection for PTSD is 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records show the veteran was seen in 
early 1971 due to concerns about sleep walking since 
childhood.  He was concerned about possibly injuring himself 
during his sleep walking.  He therefore requested to be 
released from active duty.  The examiner questioned him about 
the likelihood of mild depression, but the veteran denied any 
problem not related to sleep walking.  The March 1972 report 
of general medical examination for separation from service 
shows the psychiatric system was normal.  The veteran denied 
all psychiatric symptomatology when he completed the report 
of medical history portion of the examination.

The veteran's record of service (DD-214) shows he trained and 
served a tour of duty in Vietnam as an administrative 
specialist.  His decorations included a Republic of Vietnam 
Campaign Medal, and a Vietnam Service Medal with Bronze Star 
for Service.



VA conducted a special psychiatric examination of the veteran 
in May 1998.  He complained of intrusive memories from 
Vietnam.  He reported loading body bags the last six months 
of his tour.  He described hypervigilance such as fencing his 
home and "paranoid" feelings he had when the gate was open 
or when anyone entered his yard.  He described startle 
response.  The diagnostic impression was PTSD.

VA conducted a Social and Industrial Survey of the veteran in 
October 1998, a report of which has been associated with the 
claims file.  

A private therapist conducted a special psychological 
examination of the veteran in January 1999.  The veteran 
related that while serving in Vietnam he was in a stressful 
environment.  He reported that in March 1971 his base was 
attacked by enemy sappers who blew up an ammunition dump.  
The shock wave from the explosion knocked him out.  As an 
administrative specialist, he worked loading body bags on a 
transport plane during the last six months of his tour in 
Vietnam.  The therapist diagnosed PTSD on the basis of the 
described stressors and diagnostic testing.  The therapist 
provided an additional statement referable to the veteran's 
PTSD in March 1999.


Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well-grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).

The Court has held that "where the determinative issue 
involves medical causation, or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The Court has held that a well-grounded claim for PTSD 
requires (1) medical evidence of a current PTSD disability; 
(2) medical or lay evidence (presumed credible for these 
purposes) of an in-service stressor and; (3) medical evidence 
of a link between service and the current PTSD disability.  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); see Epps v. 
Brown, 9 Vet. App. 341, 343-44 (1996); Caluza v. Brown, 7 
Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 
1996).

Evidence submitted in support of the claim must be accepted 
as true for the purpose of determining whether the claim is 
well grounded, except when the evidentiary assertion (other 
than in a government record) is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion.  Hensley v. West, No. 99-7029 (Fed. 
Cir. May 12, 2000).

If the claim is not well grounded, the appellant cannot 
invoke VA's duty to assist in the development of the claim.  
See 38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).



In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991);  
38 C.F.R. § 3.303 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

Eligibility for service connection of a well-grounded PTSD 
claim requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1999) (emphasis added); see 
38 U.S.C.A. § 1154(b) (West 1991); see also Cohen v. Brown, 
10 Vet. App. at 138; Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

However, a veteran is still required to show evidence of a 
current disability and a link between that current disability 
and service.  See Kessel v. West, 13 Vet. App. 9, 17-19 
(1999) (holding that section 1154(b) does not obviate the 
requirement that the veteran submit evidence of a current 
disability and evidence of a nexus between the current 
disability and service); see also Clyburn v. West, 12 Vet. 
App. 296, 303 (1999).

"Engaged in combat" requires that  a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  However, the issue of whether any 
particular set of circumstances constitutes engagement in 
combat with the enemy must be resolved on a case-by-case 
basis based on the facts of each case.  Any evidence which is 
probative of the issue of whether a veteran engaged in combat 
may be used by a veteran to support a veteran's assertion 
that he was engaged in combat.  The benefit of the doubt rule 
applies to determinations of whether a veteran engaged in 
combat with the enemy.  If there is a balance of positive and 
negative evidence, the issue must then be resolved in the 
veteran's favor.  VAOPGCPREC 12-99; see 38 U.S.C.A. § 1154(b) 
(West 1991); Gaines v. West, 11 Vet. App. 353, 359 (1998).

Where the claimed stressor is not related to combat, the 
veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence which corroborates the 
veteran's testimony as to the occurrence of the claimed 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996); see Dizoglio v. Brown, 9 Vet. App. 163 (1996); 
Zarycki, supra.

The requisite additional evidence needed for corroboration 
may be obtained from sources other than the veteran's service 
medical records.  Moreau, supra; see also Patton v. West, 12 
Vet. App. 272, 277 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1999).


Analysis

The Board finds that the veteran's claim for service 
connection for PTSD is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  The veteran has presented lay testimony of in-
service stressors; he has a current diagnosis of PTSD; and VA 
and non-VA medical professionals have attributed his current 
PTSD disability to Vietnam-related stressors.  Therefore, the 
claim of service connection for PTSD is found to be well-
grounded, and is further addressed in the remand portion of 
this decision.  See Hensley, Patton, supra.


ORDER

The veteran's claim of entitlement to service connection for 
PTSD is well grounded.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As the veteran has established a well-grounded claim of 
service connection for PTSD, the duty to assist attaches.  VA 
has a duty to assist the veteran in the development of facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 1991).  
The Board is of the opinion that further development is 
required.

In this case the veteran has alleged essentially two 
stressors that he experienced while he was in Vietnam.  One 
was the loading of body bags during the last six months of 
his tour.  The other was an enemy sapper attack in July 1971.  
The veteran served in the United States Air Force; however, 
the RO has not requested verification of his stressors from 
the U.S. Armed Services Center for Research of Unit Records 
(USASCRUR).  

The Board notes that the veteran did not respond to a 
September 1998 RO stressor development letter.  He should 
again be given the opportunity to clarify his stressors and 
provide more detail as to specific dates when such stressors 
occurred.  

In light of the above, this case is remanded to the RO for 
the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The RO should 
request the veteran to identify the 
names, addresses, and approximate dates 
of treatment for all health care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records pertinent to his claim.

After securing any necessary 
authorization or medical releases, the RO 
should attempt to obtain legible copies 
of the veteran's complete treatment 
records from all sources identified whose 
records have not previously been secured.  
Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

2.  The RO should request the veteran to 
provide more specific details regarding 
his alleged in-service stressors.  He 
should be asked to provide, as 
specifically as possible, the dates and 
locations of these alleged stressors and 
any other information pertinent to 
verification.

3.  The RO should review the entire 
claims file and prepare a summary of the 
unverified claimed stressors based on 
review of all pertinent documents, to 
include the veteran's contemplated, 
completed PTSD Questionnaire and all 
medical records.

The summary and all associated documents, 
including a copy of this remand, all 
available service records, and any 
written statements should then be sent to 
the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), 7799 
Cissna Road, Suite 101, Springfield, 
Virginia 22150-3197.

The USASCRUR should be requested to 
provide any information which might 
corroborate any of the veteran's alleged 
stressors.

4.  Thereafter, if any alleged 
stressor(s) is or are verified, the RO 
should afford the veteran a VA 
psychiatric examination by a specialist 
who has not previously examined or 
treated him.

The claims file, a separate copy of this 
remand, the stressor list compiled by the 
USASCRUR must be provided to the examiner 
for review prior and pursuant to 
conduction and completion of the 
examination.  The examiner must annotate 
the examination report in this regard.  
Any further indicated special studies, 
including psychological studies, should 
be accomplished.

The examiner must determine whether the 
veteran has PTSD and, if so, whether the 
in-service stressor(s) are sufficient to 
produce PTSD.  The examiner should 
utilize DSM-IV in arriving at diagnoses 
and identify all existing psychiatric 
diagnoses.  If PTSD is diagnosed, the 
examiner should explain whether and how 
each of the diagnostic criteria is or is 
not satisfied.  Again, if PTSD is 
diagnosed, the examiner must identify the 
verified stressor(s), combat, and/or 
noncombat-related, supporting the 
diagnosis.  Any opinions expressed must 
be accompanied by a complete rationale.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).

6.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
claim of entitlement to service 
connection for PTSD.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 



